Citation Nr: 0812913	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  06-35 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to an initial evaluation en excess of 50 
percent for the service-connected post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to a compensable evaluation for the service-
connected duodenal ulcer.  

3.  Entitlement to service connection for the claimed 
residuals of exposure to asbestos.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946, including service in World War II.  

This case come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the RO that 
granted service connection for PTSD and evaluated the 
condition as 30 percent disabling, denied service connection 
for exposure to asbestos, and continued a noncompensable 
evaluation for the veteran's service-connected duodenal 
ulcer.  The veteran filed a timely appeal of these 
determinations to the Board.  

In October 2007, the RO increased the evaluation of the 
veteran's PTSD to 50 percent disabling.  

In March 2008, the veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Veteran's Law Judge at the RO.  A transcript of these 
proceedings has been associated with the veteran's claims 
file.  

In March 2008, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.  

The issue of a compensable evaluation for the service-
connected duodenal ulcer is addressed in the REMAND portion 
of this document and is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

In November 2007 and February 2008, prior to the promulgation 
of a decision in the appeal, the veteran notified VA that he 
wished to withdraw his claims of service connection for 
exposure to asbestos and for a higher initial evaluation in 
excess of 50 percent for service-connected PTSD.  



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran (or his or her representative) concerning the issues 
of service connection for exposure to asbestos and for a 
higher initial evaluation in excess of 50 percent for 
service-connected PTSD, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202, 20. 204.  Withdrawal may be made by the appellant 
or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  

In this case, the record indicates that in November 2007 and 
February 2008, in statements submitted to VA, the veteran 
withdrew his appeal as to the claims of service connection 
for exposure to asbestos and for a higher initial evaluation 
in excess of 50 percent for service-connected PTSD.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration regarding these claims.  

Accordingly, the Board does not have jurisdiction to review 
these matters of appeal, and they are dismissed.  



ORDER

The appeal concerning the claims of service connection for 
exposure to asbestos and for a higher initial evaluation in 
excess of 50 percent for service-connected PTSD, is 
dismissed.  


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim for a higher evaluation for service-
connected duodenal ulcer must be remanded for further action.  

In his March 2008 testimony before the Board, the veteran 
testified that his service-connected duodenal ulcer was worse 
than what was reflected in the results of his August 2005 VA 
examination.  

Specifically, the veteran testified that his symptoms include 
heartburn several times per week, sharp pain through the 
stomach and dull/throbbing several times per month.  The 
veteran also indicated that he suffers occasional vomiting 
and diarrhea, approximately three to four times per year, 
sometimes separately and sometimes together.  The veteran 
indicated that he reported these and other symptoms to the VA 
examiner.  

The examination report, however, indicated no vomiting, 
constipation, diarrhea, fistula or pain.  The veteran 
testified that this was just not true, and that the examiner 
might have misunderstood or misreported his symptoms.  

Based on the foregoing, the Board finds that the veteran 
should be afforded an additional VA examination to determine 
the nature and extent of his service-connected duodenal 
ulcer.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  This case 
also applies to claims for increase ratings.  

In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date.  Upon remand therefore, 
the veteran should be given proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if the claim is granted, and 
also includes an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.  

The Board also notes that, for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
42-43.  

In this case, the veteran was not provided notice that 
conforms to the requirements of Vazquez-Flores.  Upon remand, 
therefore, the RO should provide full VCAA notice as set 
forth in Vazquez-Flores in connection with his claim for 
increase rating.  

Accordingly, the remaining matters are REMANDED to the RO for 
the following actions:
1.  The AOJ should send the veteran and 
his representative a letter that contains 
a notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
addressed in this remand, as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The RO should also send the veteran, and 
his representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes (i) notification that, to 
substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life, (ii) notice of the 
requirements for a higher evaluation 
under Diagnostic Code 7305 for duodenal 
ulcer, (iii) notice that an increased 
rating will be determined by applying 
relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life, and (iv) 
examples of the types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation, to include 
competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008).  

2.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination in order to 
determine the current severity of the 
veteran's service-connected duodenal 
ulcer.  The claims folder must be made 
available to the examiner(s) for review 
in conjunction with the examination(s), 
and the examiner(s) should acknowledge 
such review in the examination report.  
All necessary special studies or tests 
should be accomplished.  The examiner 
should state whether the veteran's 
condition is (i) mild, with recurring 
symptoms once or twice yearly, (ii) 
moderate, with recurring episodes of 
severe symptoms two or three times a year 
averaging 10 days in duration, or with 
continuous moderate manifestations, (iii) 
moderately severe, with less than severe 
but with impairment of health manifested 
by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days 
or more in duration at least four or more 
times a year, (iv) severe, with pain only 
partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent 
hematemesis or melena, with 
manifestations of anemia and weight loss 
productive of definite impairment of 
health.

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
claim.  If any determination remains 
adverse, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


